
	

115 S1026 IS: Know Conflicts Act of 2017
U.S. Senate
2017-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1026
		IN THE SENATE OF THE UNITED STATES
		
			May 3, 2017
			Mr. Casey (for himself, Mr. Wyden, Mr. Whitehouse, Mrs. Gillibrand, Mr. Udall, Mr. Heinrich, Mr. Carper, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To amend the Federal Funding Accountability and Transparency Act of 2006 to require full disclosure
			 for entities receiving Federal funding.
	
	
		1.Short title
 This Act may be cited as the Know Conflicts Act of 2017.
 2.Full disclosure of entities receiving Federal fundingSection 2 of the Federal Funding Accountability and Transparency Act of 2006 (31 U.S.C. 6101 note) is amended—
 (1)in subsection (a)— (A)by redesignating—
 (i)paragraphs (6) through (8) as paragraphs (9) through (11), respectively; and (ii)paragraphs (1) through (4) as paragraphs (3) through (7), respectively;
 (B)by inserting before paragraph (2), as redesignated, the following:  (1)Active financial conflict of interestThe term active financial conflict of interest means any potential source of conflict that constitutes a financial interest in or liability owed to an entity reported as receiving a Federal award under this Act.
 (2)Covered personThe term covered person means the President, Vice President, the spouse of the President, the spouse of the Vice President, a dependent child of the President, or a dependent child of the Vice President.; and
 (C)by inserting after paragraph (7), as redesignated the following:  (8)Potential source of conflictThe term potential source of conflict means any financial interest or liability held by a covered person that—
 (A)(i)is not a financial interest described in section 102(f)(8) of the Ethics in Government Act of 1978 (5 U.S.C. App.); and
 (ii)is included in a covered person’s financial disclosure report required to be filed under section 101 of the Ethics in Government Act of 1978 (5 U.S.C. App.); or
 (iii)is otherwise identified by the Director of the Office of Government Ethics as a potential source of conflict.
								; and
 (2)in subsection (b)(1)— (A)in subparagraph (F)(ii), by striking the period at the end and inserting a semicolon;
 (B)by redesignating subparagraph (G) as subparagraph (H); and (C)by inserting after subparagraph (F) the following:
					
 (G)information indicating whether a Federal award has resulted in the existence of one or more active financial conflicts of interest; and.
 3.ReportNot later than November 30 of each year, the Bureau of the Fiscal Service of the Department of the Treasury shall submit to Congress a report that includes a comprehensive accounting of all new or ongoing active conflicts of interest, as defined in section 2 of the Federal Funding Accountability and Transparency Act of 2006 (31 U.S.C. 6101 note), as amended by section 2 of this Act.
		
